




FIFTH AMENDED AND RESTATED REVOLVING PROMISSORY NOTE


Omaha, Nebraska                                     $4,000,000.00
Note Date: April 1, 2012
Maturity Date: April 1, 2013


On or before April 1, 2013, HIGHWATER ETHANOL, LLC ("BORROWER"), promises to pay
to the order of FIRST NATIONAL BANK OF OMAHA ("BANK") at its headquarters in
Omaha, Nebraska the principal sum hereof, which shall be Four Million and No/100
Dollars ($4,000,000.00) or so much thereof as may have been advanced by BANK and
shown on the records of BANK to be outstanding under this FIFTH AMENDED AND
RESTATED REVOLVING PROMISSORY NOTE ("REVOLVING PROMISSORY NOTE") and the
AGREEMENT (as defined below). This REVOLVING PROMISSORY NOTE amends and restates
that certain FOURTH AMENDED AND RESTATED REVOLVING PROMISSORY NOTE dated August
26, 2011 executed in favor of and delivered to BANK, but is not a novation
thereof. Interest on the principal balance from time to time outstanding will
accrue at the rate provided for in the AGREEMENT, adjusting as provided for in
the AGREEMENT. Interest shall be calculated on the basis of a 360-day year,
counting the actual number of days elapsed. Interest on the REVOLVING LOAN shall
be payable monthly, in arrears.


The interest rate applicable to this REVOLVING NOTE is subject to reduction as
provided for in Section 2.15 of the AGREEMENT.


This REVOLVING PROMISSORY NOTE is executed pursuant to that certain Construction
Loan Agreement dated April 24, 2008 between BANKS and BORROWER (the Construction
Loan Agreement, together with all amendments, modifications and supplements
thereto and all restatements and replacements thereof is called the
("AGREEMENT"). The AGREEMENT, and any amendments or substitutions thereof or
thereto, contains additional terms and conditions, including default and
acceleration provisions, which are incorporated into this REVOLVING PROMISSORY
NOTE by reference. All capitalized terms not otherwise defined herein shall have
the same meanings as set forth in the AGREEMENT.


The aggregate unpaid principal amount hereof plus interest shall become
immediately due and payable without demand or further action on the part of BANK
upon the occurrence of an EVENT OF DEFAULT as set forth under the AGREEMENT or
any other LOAN DOCUMENT. If the maturity date of this REVOLVING PROMISSORY NOTE
is accelerated as a consequence of an EVENT OF DEFAULT, then BANK shall have all
the rights and remedies provided for in the AGREEMENT, the other LOAN DOCUMENTS
or otherwise available at law or in equity. The rights, powers, privileges,
options and remedies of BANK provided in the AGREEMENT, the other LOAN DOCUMENTS
or otherwise available at law or in equity shall be cumulative and concurrent,
and may be pursued singly, successively or together at the sole discretion of
BANK, and may be exercised as often as occasion therefor shall occur. No delay
or discontinuance in the exercise of any right, power, privilege, option or
remedy shall be deemed a waiver of such right, power, privilege, option or
remedy, nor shall the exercise of any right, power, privilege, option or remedy
be deemed an election of remedies or a waiver of any other right, power,
privilege, option or remedy. Without limiting the generality of the foregoing,
BANK's waiver of an EVENT OF DEFAULT shall not constitute a waiver of
acceleration in connection with any future EVENT OF DEFAULT. BANK may rescind
any acceleration of this REVOLVING PROMISSORY NOTE without in any way waiving or
affecting any acceleration of this REVOLVING PROMISSORY NOTE in the future as a
consequence of an EVENT OF DEFAULT. BANK's acceptance of partial payment or
partial performance shall not in any way affect or rescind any acceleration of
this REVOLVING PROMISSORY NOTE made by BANK.






--------------------------------------------------------------------------------




Unless prohibited by law, BORROWER will pay on demand all reasonable costs of
collection, reasonable legal expenses and reasonable attorneys' fees and costs
incurred or paid by BANK in collecting and/or enforcing this REVOLVING
PROMISSORY NOTE. Furthermore, BANK reserves the right to offset without notice
all funds held by BANK against debts owing to BANK by BORROWER.


All makers and endorsers hereby waive presentment, demand, protest and notice of
dishonor, consent to any number of extensions and renewals for any period
without notice; and consent to any substitution, exchange or release of
collateral, and to the addition or releases of any other party primarily or
secondarily liable.


[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------




Executed as of the Note Date set forth above.


 
HIGHWATER ETHANOL, LLC, a
 
Minnesota limited liability company
 
 
 
By: /s/ Brian Kletscher
 
Brian Kletscher, Chief Executive
 
Officer/General Manager





